DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 09th, 2021 has been entered.
By this amendment, claims 1, 10, 21, and 24 have been amended.  Claims 11, 14, and 16-20 have previously been cancelled.  Accordingly, claims 1-10, 12, 13, 15, and 21-27 are pending in the present application in which claims 1, 10, and 21 are in independent form.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, 12, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub. 2016/0172394), of record, in view of Chou et al. (U.S. Pub. 2017/0077163), newly cited.
In re claim 1, Lee discloses an optical structure, comprising: a substrate 100 (see paragraph [0060] and fig. 6); a light detection region (PD+SR) in the substrate 100 (see paragraph [0047] and fig. 6), note that, the light detection region including the photoelectric conversion element PD and the partial region SR, wherein the partial region SR is a portion of the photoelectric conversion element PD); an isolation structure 103 (device isolation layer) in the substrate 100 (see paragraph [0059] and fig. 6), surrounding the light detection region (PD+SR); a color filter layer CF1, CF2 over the substrate 100 (see paragraph [0061] and fig. 6); and a dielectric grid structure 123 free from vertical alignment with the isolation structure 103 and comprising a top surface in direct contact with the color filter layer CF1, CF2, the dielectric grid structure 123 overlapping with the light detection region SR (see paragraph [0060] and fig. 6, note that, the dielectric grid structure 123 does not vertically aligned with the isolation structure 103 and vertically overlapping with the partial region SR of the photoelectric conversion element PD), and wherein the dielectric grid structure 123, 130 comprises inner sidewall surrounding a portion of the color filter CF1, CF2 (see paragraph [0050] and fig. 6).  

    PNG
    media_image1.png
    753
    943
    media_image1.png
    Greyscale

Lee discloses that the dielectric grid structure 123, 130 comprises inner sidewall surrounding a portion of the color filter CF1, CF2 (see paragraph [0050] and fig. 6).  However, Lee is silent to wherein the dielectric grid structure comprises an inner sidewall laterally surrounding a portion of the color filter from a top view perspective.
However, Chou ‘163 discloses in a same field of endeavor, an optical structure including, inter-alia, a substrate 410, a light detection region 428 in the substrate 410 (see paragraphs [0045] and figs. 4-5), an isolation structure 430 in the substrate 410, surrounding the light detection region 428 (see paragraph [0046] and figs. 4-5), a color filter layer 450, 452 over the substrate 410, and a dielectric grid structure 438, wherein the dielectric grid structure 438 comprises an inner sidewall laterally surrounding a portion of the color filter 450, 452 from a top view perspective (see paragraph [0049] and fig. 5).  Note that, the optical isolation grid segments 446, 448 of the dielectric grid 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical structure of Lee with the technique as taught by Chou ‘163 in order to enable wherein the dielectric grid structure comprises an inner sidewall laterally surrounding a portion of the color filter from a top view perspective in Lee to be formed because in doing so would increase sensitivity (e.g., quantum efficiency QE) and reduces cross talk by total internal reflection off the dielectric grid structure (see paragraph [0017] of Chou ‘163).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 9, as applied to claim 1 above, Lee in combination with Chou ‘163 discloses wherein the isolation structure 103 is a backside deep trench isolation (BDTI) (see paragraph [0060] and fig. 6 of Lee).

However, Lee is silent to wherein a second portion of the dielectric layer is laterally surrounded by an inner sidewall of the secondary grid from a top view perspective.
However, Chou ‘163 discloses in a same field of endeavor, an optical structure including, inter-alia, a substrate 410, a light detection region 428 in the substrate 410 (see paragraphs [0045] and figs. 4-5), an isolation structure 430 in the substrate 410, surrounding the light detection region 428 (see paragraph [0046] and figs. 4-5), a dielectric layer (color filter layer 450, 452) over the substrate 410, and a dielectric grid structure 438, wherein the dielectric grid structure 438 comprises an inner sidewall laterally surrounding a portion of the dielectric layer 450, 452 from a top view 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical structure of Lee with the technique as taught by Chou ‘163 in order to enable wherein a second portion of the dielectric layer is laterally surrounded by an inner sidewall of the secondary grid from a top view perspective in Lee to be formed because in doing so would increase sensitivity (e.g., quantum efficiency QE) and reduces cross talk by total internal reflection off the dielectric grid structure (see paragraph [0017] of Chou ‘163).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.



In re claim 13, as applied to claim 10 above, Lee in combination with Chou ‘163 discloses wherein the primary grid 130 is closer to the isolation structure 103 than the secondary grid 123 (see paragraphs [0059]-[0060] and fig. 6 of Lee).
In re claim 15, as applied to claim 10 above, Lee in combination with Chou ‘163 discloses wherein the secondary grid 123 and the primary grid 130 are composed of different materials (see paragraphs [0047], [0059] and fig. 6 of Lee).
Claims 1-7, 9, 21, 22, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (U.S. Pub. 2017/0301718), of record, in view of Chou et al. (U.S. Pub. 2017/0077163), newly cited.
In re claim 1, Chou ‘718 discloses an optical structure, comprising: a substrate 212 (see paragraph [0022] and fig. 4D); a light detection region PD in the substrate 212 (see paragraph [0022] and fig. 4D); an isolation structure 204 in the substrate 212 (see paragraph [0028] and fig. 4D), surrounding the light detection region PD; a color filter layer 102a, 102b over the substrate 212 (see paragraph [0023] and fig. 4D); and a dielectric grid structure 206 free from vertical alignment with the isolation structure 204 and comprising a top surface in direct contact with the color filter layer 102a, 102b, the dielectric grid structure overlapping with the light detection region PD (see paragraph [0024] and fig. 4D, note that, the dielectric grid structure 206a that is located between the color filter 102a and 102b is free from vertical alignment with the isolation structure 

    PNG
    media_image2.png
    576
    932
    media_image2.png
    Greyscale

However, Chou ‘718 is silent to wherein the dielectric grid structure comprises an inner sidewall laterally surrounding a portion of the color filter from a top view perspective.
However, Chou ‘163 discloses in a same field of endeavor, an optical structure including, inter-alia, a substrate 410, a light detection region 428 in the substrate 410 (see paragraphs [0045] and figs. 4-5), an isolation structure 430 in the substrate 410, surrounding the light detection region 428 (see paragraph [0046] and figs. 4-5), a color filter layer 450, 452 over the substrate 410, and a dielectric grid structure 438, wherein the dielectric grid structure 438 comprises an inner sidewall laterally surrounding a portion of the color filters 450, 452 from a top view perspective (see paragraph [0049] and fig. 5).  Note that, the optical isolation grid segments 446, 448 of the dielectric grid structure 438 (note that, the optical isolation grid segments 446, 448 are lined by a liner 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical structure of Chou ‘718 with the technique as taught by Chou ‘163 in order to enable wherein the dielectric grid structure comprises an inner sidewall laterally surrounding a portion of the color filter from a top view perspective in Chou ‘718 to be formed because in doing so would increase sensitivity (e.g., quantum efficiency QE) and reduces cross talk by total internal reflection off the dielectric grid structure (see paragraph [0017] of Chou ‘163).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 2, as applied to claim 1 above, Chou ‘718 in combination with Chou ‘163 discloses wherein the dielectric grid structure 206a comprises oxide (see paragraph [0024] of Chou ‘718).
In re claim 3, as applied to claim 1 above, Chou ‘718 in combination with Chou ‘163 discloses wherein the optical structure further comprising a composite grid 
In re claim 4, as applied to claim 3 above, Chou ‘718 in combination with Chou ‘163 discloses wherein the optical structure further comprising a light transmission layer 210 connecting to the color filter layer 102a, 102b at a first side and the substrate 212 at a second side opposite to the first side (see paragraph [0024] and fig. 4D of Chou ‘718).
In re claim 5, as applied to claim 4 above, Chou ‘718 in combination with Chou ‘163 discloses wherein the optical structure further comprising a lens 202 over the color filter layer 102a, 102b and facing the first side of the light transmission layer 210 (see paragraph [0039] and fig. 4D of Chou ‘718).
In re claim 6, as applied to claim 3 above, Chou ‘718 in combination with Chou ‘163 discloses wherein the composite grid structure 206 comprises a metal section 206b and a dielectric section 206a (see paragraph [0024] and fig. 4D of Chou ‘718).
In re claim 7, as applied to claim 3 above, Chou ‘718 in combination with Chou ‘163 discloses wherein the composite grid structure 206a, 206b is vertically aligned with the isolation structure 204 (see paragraph [0024] and fig. 4D of Chou ‘718).
In re claim 9, as applied to claim 1 above, Chou ‘718 in combination with Chou ‘163 discloses wherein the isolation structure 204 is a backside deep trench isolation (BDTI) (see paragraph [0028] and fig. 4D of Chou ‘718).
In re claim 21, Chou ‘718 discloses an optical structure, comprising: a substrate 212 comprising a light detection region PD (see paragraph [0022] and fig. 4D); a color filter layer 102a, 102b over the substrate 212 (see paragraph [0028] and fig. 4D; an 

    PNG
    media_image2.png
    576
    932
    media_image2.png
    Greyscale

However, Chou ‘718 is silent to wherein a first portion of the color filter is laterally surrounded by an inner sidewall of the secondary grid from a top view perspective.
However, Chou ‘163 discloses in a same field of endeavor, an optical structure including, inter-alia, a substrate 410, a light detection region 428 in the substrate 410 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical structure of Chou ‘718 with the technique as taught by Chou ‘163 in order to enable wherein a first portion of the color filter is laterally surrounded by an inner sidewall of the secondary grid from a top view perspective in Chou ‘718 to be formed because in doing so would increase sensitivity (e.g., quantum efficiency QE) and reduces cross talk by total internal reflection off the dielectric grid structure (see paragraph [0017] of Chou ‘163).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art Id.
In re claim 22, as applied to claim 21 above, Chou ‘718 in combination with Chou ‘163 discloses wherein the optical structure further comprising a light transmission layer between the grid structure 206 and the isolation region 104, wherein a portion of the light transmission layer is exposed from a gap between the primary grid and the secondary grid (note that, the portion of the light transmission layer between the primary grid and the secondary grid is being exposed, see marked-up version of FIG. 4D above of Chou ‘718).
In re claim 24, as applied to claim 21 above, Chou ‘718 in combination with Chou ‘163 discloses wherein a second portion of the color filter 102a, 102b between the primary grid and the secondary grid 206 (see paragraph [0023] and fig. 4D of Chou ‘718).
In re claim 25, as applied to claim 21 above, Chou ‘718 in combination with Chou ‘163 discloses wherein the primary grid comprises an oxide portion 206a and a metal portion 206b (see paragraph [0024] and fig. 4D of Chou ‘718).
In re claim 26, as applied to claim 3 above, Chou ‘718 in combination with Chou ‘163 discloses wherein the dielectric section 206a is directly above the metal section 206b (see paragraph [0024] and fig. 4D of Chou ‘718).

Claims 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub. 2016/0172394), of record, in view of Chou et al. (U.S. Pub. 2017/0077163), newly cited, and further in view of Chou et al. (U.S. Pub. 2016/0276394), of record.

However, Chou ‘394 discloses in a same field of endeavor, an optical structure including inter-alia, wherein the dielectric grid structure comprises oxide (see paragraph [0089]) and wherein the optical structure further comprising a composite grid structure 404 (including grid 124) in the color filter layer 412 and surrounding the dielectric grid structure 406 (see paragraph [0037] and fig. 4).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the Lee reference with the technique as taught by Chou ‘394 in order to enable wherein the dielectric grid structure comprises oxide and wherein the optical structure further comprising a composite grid structure in the color filter layer and surrounding the dielectric grid structure in the optical structure of Lee to be formed because in doing so would reduce cross talk between neighboring pixel sensors (see paragraphs [0019], [0026] of Chou ‘394).
In re claim 4, as applied to claim 3 above, Lee in combination with Chou ‘163 and Chou ‘394 discloses wherein the optical structure further comprising a light transmission layer 105, 120 connecting to the color filter layer CF at a first side and the substrate 100 at a second side opposite to the first side (see paragraph [0074] and fig. 6 of Lee).
In re claim 5, as applied to claim 4 above, Lee in combination with Chou ‘163 and Chou ‘394 discloses wherein the optical structure further comprising a lens 125 over the 
In re claim 6, as applied to claim 3 above, Lee in combination with Chou ‘163 and Chou ‘394 discloses wherein the composite grid structure comprises a metal section and a dielectric section (see paragraph [0026] and fig. 4 of Chou ‘394).
In re claim 7, as applied to claim 3 above, Lee in combination with Chou ‘163 and Chou ‘394 discloses wherein the composite grid structure 124 is vertically aligned with the isolation structure 108 (see paragraph [0037] and fig. 4 of Chou ‘394).
	In re claim 8, as applied to claim 3 above, Lee in combination with Chou ‘163 and Chou ‘394 discloses wherein a height of the composite grid structure is greater than a height of the dielectric grid structure (see paragraph [0059] and fig. 6 of Lee and paragraph [0037] and fig. 4 of Chou ‘394).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (U.S. Pub. 2017/0301718), of record, in view of Chou et al. (U.S. Pub. 2017/0077163), newly cited, and further in view of Chien et al. (U.S. Pub. 2015/0263054), of record.
In re claim 23, as applied to claim 21 above, Chou ‘718 discloses wherein the optical structure further comprising a lens 202 over the light detection region PD (see paragraph [0039] and fig. 4D) but is silent to wherein the primary grid is free from being under a coverage of a vertical projection area of the lens.
However, Chien discloses in a same field of endeavor, an optical structure including, inter-alia, wherein the primary grid 56 is free from being under a coverage of a vertical projection area of the lens 62 (see paragraphs [0021]-[0023] and fig. 8).
.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub. 2016/0172394), of record, view of Chou et al. (U.S. Pub. 2017/0077163), newly cited, and further in view of Chien et al. (U.S. Pub. 2015/0263054), of record.
In re claim 27, as applied to claim 10 above, Lee discloses wherein the optical structure further comprising a lens 125 over the dielectric layer CF (see paragraph [0051] and fig. 6) but is silent to wherein a portion of the primary grid is free from being under a coverage of a vertical projection area of the lens.
However, Chien discloses in a same field of endeavor, an optical structure including, inter-alia, wherein a portion of the primary grid 56 is free from being under a coverage of a vertical projection area of the lens 62 (see paragraphs [0021]-[0023] and fig. 8).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the Lee reference with the technique as taught by Chien in order to enable wherein a portion of the primary grid is free from being under a coverage of a vertical projection area of the lens in the optical structure of Lee to be formed because in doing so cross-talk between neighboring pixels can be reduced.
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12, 13, 15, and 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892